UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4260


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS RAY, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cr-00061-1)


Submitted:   November 20, 2014            Decided:   November 26, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Barron M. Helgoe, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.   Joseph Franklin Adams, OFFICE OF THE
UNITED STATES ATTORNEY, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Ray, III, appeals the district court’s criminal

judgment      sentencing       him   to       seventy-eight       months’       imprisonment

pursuant to his guilty plea to one count of possession of a

firearm      by     a    convicted       felon,       in    violation      of    18    U.S.C.

§§ 922(g)(1) and 924(a)(2) (2012).                     Ray’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that       there    are       no   meritorious          grounds      for    appeal,        but

questioning whether (1) the district court erred in its criminal

history      calculation,          (2)    the       district      court    erred      in   not

granting          Ray     a    variance         from        the     Guidelines         range,

(3) incarcerating Ray amounts to cruel and unusual punishment

because of his medical condition, (4) Ray’s trial counsel was

ineffective, and (5) Ray’s plea was the product of duress. *                               Ray

filed a pro se supplemental brief, reiterating counsel’s cruel

and unusual punishment claim, and asserting that his counsel was

ineffective        for    failing        to    get    him    transferred        to    another

facility in exchange for his guilty plea, and that his plea was

involuntary, as it was conditioned on a promise that he would be

transferred to another facility.


       *
       Ray’s counsel also alleges that Ray received inadequate
medical care while in custody, pending trial.  Absent any link
to the validity of his plea or sentence, however, this claim
provides no ground for relief in this appeal.



                                                2
               In   response,    the   Government     moved    to    dismiss     the

appeal, contending that Ray waived his right to appeal in his

plea agreement.         We grant the motion in part and dismiss the

appeal    in    part.     Ray’s    claims     of   ineffective      assistance   of

counsel are outside the scope of the waiver; as to these claims,

we affirm.

               Whether a defendant validly waived his right to appeal

is a question of law that we review de novo.                   United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                    Pursuant to a plea

agreement, a defendant may waive his appellate rights under 18

U.S.C. § 3742 (2012).           United States v. Wiggins, 905 F.2d 51, 53

(4th Cir. 1990).         We evaluate the validity of the waiver under

the totality of the circumstances.                 United States v. Copeland,

707 F.3d 522, 528 (4th Cir.), cert. denied, 134 S. Ct. 126

(2013).        But we generally consider an appellate waiver to be

knowing and intelligent where the district court specifically

questioned the defendant regarding the waiver during the Rule 11

colloquy and the record indicates that the defendant understood

the significance of the waiver.             Id.

               Our review of the record reveals that Ray’s guilty

plea, and the accompanying waiver, were knowing and intelligent.

Contrary to any arguments on appeal, Ray confirmed that his plea

was   voluntary         and     neither     the    product     of     duress     nor

impermissible promises beyond the scope of the plea agreement.

                                          3
Further,       Ray     affirmed       that     he     understood        the     waiver,       as

explained.       We thus conclude that Ray validly waived his right

to appeal.

               Even when a waiver is valid, however, it will preclude

appeal only of issues within the scope of the waiver.                                   Blick,

408 F.3d at 168.            Unless otherwise excepted, only challenges to

a sentence as “illegal,” like “challenges claiming a district

court exceeded its authority, claiming that a sentence was based

on    a    constitutionally        impermissible           factor   such      as    race,     or

claiming a post-plea violation of the right to counsel” will

survive a valid waiver.                United States v. Thornsbury, 670 F.3d

532, 539 (4th Cir. 2012).

               In his plea agreement, Ray waived his right to appeal

his conviction or sentence “on any ground whatsoever” so long as

his       sentence    did    not   exceed      the       Sentencing       Guideline         range

corresponding to an adjusted offense level of twenty-four, and

excepting claims of ineffective assistance of counsel.                                      After

reviewing       Ray’s       claims,    we     thus       conclude     that      only    Ray’s

ineffective          assistance    claims       are       beyond    the    scope       of    the

waiver.

               Finally,       we   decline          to     reach    Ray’s       claims         of

ineffective          assistance       of     counsel.          Unless      an      attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective      assistance        claims      are       not   generally      addressed        on

                                               4
direct appeal.      United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).       Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient    development     of    the   record.        United    States      v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that these claims should

be raised, if at all, in a § 2255 motion.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

To the extent Ray’s and his counsel’s claims are within the

scope of his valid appellate waiver, we grant the Government’s

motion to dismiss his appeal.          We otherwise affirm the district

court’s judgment.        This court requires that counsel inform Ray,

in writing, of the right to petition the Supreme Court of the

United   States    for   further    review.     If    Ray    requests   that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Ray.                 We dispense with

oral   argument     because   the   facts     and    legal   contentions    are




                                      5
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                     6